Exhibit 10.4

SIXTH AMENDMENT TO EMPLOYMENT AGREEMENT

This Sixth Amendment to Employment Agreement is made and entered into as of
January 1, 2007 by and between PriceSmart, Inc., a Delaware Corporation
(“Employer”) and William Naylon (“Executive”).

Recitals

 

A) On January 16, 2002 an Employment Agreement (“Agreement”) was made and
entered into by and between Employer and Executive.

 

B) Said Employment Agreement has been amended on five prior occasions;

 

C) Employer and Executive now desire to further amend the Agreement, as set
forth hereinbelow:

Agreement

 

1. Section 2.1 of the Agreement which provides:

2.1 Salary. For Executive’s services hereunder, Employer shall pay as base
salary to Executive the amount of $239,000 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer’s normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.

is hereby amended, effective January 1, 2007, to provide as follows:

2.1 Salary. For Executive’s services hereunder, Employer shall pay as base
salary to Executive the amount of $247,000 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer’s normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.

 

2. Section 3.1 of the Agreement which provides:

3.1 Term. The term of Executive’s employment hereunder shall commence on
January 16, 2002 and shall continue until January 31, 2007 unless sooner
terminated or extended as hereinafter provided.

is hereby amended, effective January 1, 2007, to provide as follows:

3.1 Term. The term of Executive’s employment hereunder shall commence on
January 16, 2002 and shall continue until January 31, 2008 unless sooner
terminated or extended as hereinafter provided.

 

3. All other terms of the Agreement, as amended, shall remain unaltered and
fully effective.

Executed in San Diego, California, as of the date first written above.

 

EXECUTIVE     EMPLOYER     PRICESMART, INC. William Naylon     By:  

 

 

    Name:   Jose Luis Laparte     Its:   President